Preparation of the Employment Summit - European Globalisation Adjustment Fund - Renewed Social Agenda - Active inclusion of people excluded from the labour market (debate)
The next item is the joint debate on:
the Council and Commission statements on the Preparation of the Employment Summit,
the report by Gabriele Stauner, on behalf of the Committee on Employment and Social Affairs, on the European Globalisation Adjustment Fund - C6-0518/2008 -,
the report by José Albino Silva Peneda, on behalf of the Committee on Employment and Social Affairs, on the Renewed Social Agenda, and
the report by Jean Lambert, on behalf of the Committee on Employment and Social Affairs, on the active inclusion of persons excluded from the labour market.
President-in-Office of the Council. - Madam President, we are all aware that we are continuing to suffer from one of the most severe financial and economic crises for many years. The Union and the Member States have taken a wide range of measures both to try to mitigate the effects of this crisis, and also to address some of its root causes, while also taking into account the pressing need to better prepare ourselves for the future in order to face the challenges of the global economy.
We are also aware that the current difficulties are not simply about figures on balance sheets, or amending economic forecasts. They have a real impact on people: on their livelihoods, on their families, and on their standards of living. Most directly affected are those who have already lost their jobs as a result, or the many more who risk losing their jobs over the months to come.
The Spring European Council agreed that an Employment Summit should be held in order to allow for an exchange of experiences on the extent to which the recovery measures taken have succeeded in supporting employment and creating new jobs and more jobs. The Summit will take place in Prague this Thursday.
The mandate given to the Presidency was clear. We need to examine issues such as maintaining employment levels through flexicurity and mobility, creating a favourable environment for investments and job creation by businesses, especially small and medium-sized ones, upgrading skills and anticipating labour market needs. We must also look at strengthening and restructuring the labour market so as to prepare it for the future. Our objective is to ensure that the Summit is not just an opportunity to talk, but that it produces concrete outcomes and recommendations which will benefit society as a whole.
The participants will include the social troika at the level of the prime ministers and employment ministers of the current Czech Presidency and of the forthcoming Swedish and Spanish Presidencies. The social partners will be represented by the presidents and general secretaries of Business Europe and the European Trade Union Confederation, together with the representatives of small and medium-sized undertakings and public-sector employers. The European Commission will be represented by President Barroso and Commissioner Špidla.
The chairs of the Employment Committee, the Social Protection Committee and the Economic Policy Committee will also be present. Representatives of the European Parliament have, of course, been invited as well. It is also my understanding that the President of the European Parliament, Mr Pöttering, is going to attend.
In order to help prepare for the Summit, three workshops have been organised in the countries of the three participating delegations: in Madrid, in Stockholm and in Prague. These workshops have especially addressed the issues of upgrading skills, increasing access to employment, and how to maintain employment, create jobs and promote mobility.
These workshops have enabled us to focus, with the social partners, on the key areas of concern. We were pleased that the representative of the European Parliament attended the preparatory workshops - namely Mr Andersson, chair of the Committee on Employment and Social Affairs.
The workshop on skills upgrading, which took place in Madrid, highlighted that skills are the key to preparing for the future. In the short term, skills increase both productivity and mobility. In the longer term, they pave the way to recovery, increase competitiveness and are crucial for reducing exclusion and promoting greater social equality.
The case for upgrading skills, which is endorsed by all stakeholders, is not just about formal qualifications, but also about promoting areas such as communication skills amongst young people.
The issue of financing the acquisition of higher skills cannot be overlooked, especially in a time of crisis. It requires commitment not only from the public authorities, but also from employers and from workers and job-seekers themselves. At EU level, there is a need to explore further the possibilities of using the European Social Fund. As far as employers are concerned, their own interest in developing skills is self-evident, as firms which fail to invest in skills upgrading are two and a half times more likely to go out of business than those that do.
The workshop in Stockholm on increasing access to employment focused on how to get the newly unemployed and the inactive into - or back into - jobs as quickly as possible. The newly-unemployed should not be allowed to become long-term unemployed. It is particularly important to ensure that social protection systems serve as a springboard into new jobs, and not just as passive safety nets. A need for incentives to actively seek employment cannot be overlooked. A flexicurity approach should contribute to making transitions pay, not least by providing the necessary element of security.
During this workshop in Stockholm, it was also stressed that the short-term measures should not be allowed to prejudice the longer term. Early retirement schemes are a poor solution to providing more jobs for the young, as they lower overall participation rates, and are inevitably accompanied by higher social security costs.
At EU level, the possible use of the European Social Fund for funding active inclusion measures was identified, as was the possibility of enabling older workers to stay in employment by reducing their social security contributions.
At the last workshop, which took place in Prague last week, the need to maintain employment and to improve an environment friendly to entrepreneurship and job creation was emphasised. The temporary short-term working arrangements can be beneficial, but their financial sustainability needs to be ensured. However, we must guard against the trend to protectionism, which can only harm the Union as a whole.
We also need to use active measures to promote mobility and again, in this context, the increased flexibility of our labour markets has a key role to play. Despite the impact of the crisis, there are still a substantial number of vacancies in Europe, but there is a lack of coordination both within and between the Member States. Often, people are in the wrong place, or lack the right skills, or a combination of both.
It is clear from these workshops that the present crisis is not just cyclical, but structural. Profound changes are going to be needed to face stiff competition in a globalised economy and to safeguard long-term employment in the EU. However, in many instances, these changes are actually about continuing initiatives or even accelerating the overdue reforms which have been pursued for many years in the context of the European employment strategy.
Apart from the efforts to maintain current jobs, we must also create a favourable environment for investors and businesses to invest and create new jobs. We cannot keep all existing jobs: the crisis requires structural change and people will lose jobs. But we must offer the unemployed a chance to improve their skills and employability, and to quickly find a new job which has been created somewhere else.
Let me also briefly touch upon some other topics which you will discuss here today during your Social agenda debate. I congratulate Mr Silva Peneda, in particular, on his extensive and far-reaching report which covers a wide range of issues, and which calls specifically for an ambitious social policy agenda.
Mr Peneda's report underlines the need for job creation and flexibility in the workplace as part of Europe's broader social policy. It also recognises the importance of developing new skills, of lifelong learning and of promoting university-business cooperation. These are all key aspects which will also be taken up as part of our agenda for this week's Summit.
This wide-ranging report is complemented by that of Ms Lambert on how to include people who are frequently excluded from the labour market. This week's summit will certainly need to take into account this important goal. We cannot and will not seek to push job creation for a few. Our objective - even more so in the current difficult climate - is to adopt an inclusive approach to employment policy.
The Czech Presidency supports the long-term employment targets of the European Union and has repeatedly emphasised the need to better motivate people to seek employment and to improve their employability. We all probably agree that it is better if people earn their living themselves and are free instead of being dependent on the social protection system. This is why we need to reduce the segmentation of our labour markets.
The Global Adjustment Fund provides support for workers made redundant as a result of globalisation. I am pleased that there is agreement between Parliament and the Council on amending the Fund, and I am grateful to Ms Stauner for her work on this. By introducing greater flexibility in how the Fund is used and by reducing the number of redundancies from 1 000 to 500, it will become an ever more effective instrument for helping to tackle the effects of the economic down-turn.
Let me conclude by saying that the most urgent need now is to ensure that the many ideas which have emerged from preparatory workshops, and which will shape the debate at this week's Employment Summit, are translated into action. As I said at the outset, we are looking for a concrete outcome which will benefit society as a whole, as well as European citizens.
We cannot hope to resolve the effects of the current crisis in a single meeting, but we should focus on specific recommendations and initiatives which will together play a role in mitigating the effects of the crisis and help us emerge from it even stronger.
President of the Commission. - (FR) Mr President, ladies and gentlemen, the sharp rise in unemployment is the most serious consequence of the world economic crisis. It affects both families and individuals, who are plunged into real difficulties. It affects society, depriving it of vitality, and it affects the economy, which loses skills and experience that will take years to rebuild.
It is here that the human and social cost of the crisis hits hardest. Unemployment is a local, national, but also European phenomenon. Within the European market, where more and more citizens are exercising their right to freedom of movement, employment has been a long-standing concern in both national and European politics. That is why it is absolutely necessary to find answers from a European point of view.
Unemployment is the Commission's main concern. The Commission is working tirelessly to ensure that everyone with political responsibility in Europe hears this call, and devotes all of their energy to seeking an end to the crisis.
I know that there is no need for me to explain the importance and seriousness of unemployment to those within the European Parliament. Every day one of your electorate loses his job, and three more worry that they will suffer the same fate.
In March, the European Council approved the initiative by the Commission and the Council's Czech Presidency to devote a summit to the 'employment' dimension of the current economic and financial crisis. This issue has been our main concern since the start of the crisis, and led to our proposal for a European economic recovery plan last December. Its implementation at national and European level is already playing a major part in keeping existing jobs and creating new ones.
However, we now urgently need to evaluate its impact on employment. We must learn the necessary lessons in order to adjust our action in the coming months. I still think that the issue of employment would have justified a full European summit, a summit that would bring together the 27 Heads of State or Government.
The March European Council decided on a more restrained format, to my great regret. Nevertheless, that is no reason for the Commission to scale down its ambitions in relation to the content of this employment summit, and its monitoring during the Swedish and Spanish Presidencies to come.
The European dimension is absolutely vital for two main reasons. Firstly, we must send a clear signal to citizens, letting them know that the European Union clearly understands the true nature of the crisis, that it is not just a matter for the economists and bankers, but that it is the well-being of citizens, workers and their families in the four corners of Europe that is at stake.
Our response to the crisis must not be limited to clinical technical measures to resolve regulatory problems. It should draw its essence from our most fundamental values: social justice and solidarity. Our response must be perceived in this way, as a response stemming from the importance we give to certain essential values.
I believe that every crisis also offers an opportunity to be seized, an opportunity to renew our European model of a social market economy, and an ecological economy also; it offers an opportunity to show Europe's strong desire to contribute to the well-being of its citizens.
Secondly, Europe really can change things and make a contribution. Of course, while the majority of power is held at a national level, Europe can do a lot, and let us be absolutely sincere on this. We can design the tools at our disposal for maximum efficiency. The European Social Fund can help a considerable number of people; it enables nine million Europeans to access training every year.
We can also act as a reception centre for ideas, as a laboratory. The national governments, local authorities, social partners, and all the stakeholders in Europe, are all trying to find solutions to the consequences of unemployment. They need ideas and projects. The European Union is the ideal setting to gather ideas, to pick out those that will work best, and especially to help in their implementation.
We have worked on this process with the Czech Presidency, the upcoming Swedish and Spanish Presidencies, and the social partners.
Mr President, as you know, the summit has been prepared with an intensive consultation process, built around three preparatory workshops. The input of this Parliament into that process has been most valuable. I would particularly like to pay tribute to the personal commitment of the members of the Committee on Employment and Social Affairs, and in particular Mr Andersson as chair.
The workshops organised in Madrid, Stockholm and Prague have proved an excellent focus for the phase of gathering ideas about what works best. I welcome the active involvement of the social partners, as well as the input received from other stakeholders. The European Economic and Social Committee has played an active role in gathering ideas from its national counterparts, which will enrich the debate - in fact, I will be meeting the Economic and Social Committee in Prague.
I would like to point to four key issues that have emerged from these events.
First, the top priority must be to keep people in jobs, to do everything possible to prevent a new hike in unemployment. Those who lose their jobs must be helped to find another one. This help must be offered immediately: it is no good waiting until people have been unemployed for several months, by which time their skills have decayed and their confidence is at rock bottom. Long-term unemployment is a tragedy for those hit, and brings real damage to our social stability and long-term competitiveness.
Second, the crisis hits the most vulnerable people the hardest - people like the low-skilled, new entrants or disabled people, who find it difficult to find jobs at the best of times. Now is the time for active inclusion, to step up efforts to give particular support to these groups - a very clear echo of the Lambert report on the agenda today.
Third, we must also work to boost opportunities for young people. I know that this is a particular concern of this Parliament. We must act to tackle the risk that many young people will finish their education and slide straight into unemployment. Young people need our active support to find apprenticeships or further training so that they can find and keep jobs in the future.
Finally, upgrading skills and matching labour market needs. In an economic downturn, it is all the more important for people to acquire those skills that will improve their employability during but also after the crisis. We need to prepare people for the jobs of the future: green-collar jobs and jobs in other growth sectors, such as health and the social-care sector.
This debate also provides the moment to draw together this Parliament's examination of the renewed social agenda. I regard the issues covered in the Silva Peneda report as an important part of this Commission's legacy: an approach of access, solidarity and opportunity to ensure that our policies fit both our enduring core values and the realities of society today. I really want to congratulate Mr Silva Peneda on his great work and I think that our cooperation, namely with my colleague in the Commission, Vladimír Špidla, has been of great importance.
This agenda, an agenda of social inclusion and social innovation, seeks to empower and equip Europeans to deal with rapidly changing realities shaped by globalisation, technological progress and ageing societies and help those having difficulties coping with such changes.
We cannot separate our economic and our social agenda: there can be no economic recovery on the foundations of social collapse, just as there can be no social progress in an economic desert.
I am grateful for the detailed examination of these proposals by Parliament, on which Commissioner Špidla will respond in more detail later in the debate. Allow me to focus on one issue for which I feel a particular paternity, and that is the European Globalisation Adjustment Fund. I would like to thank Parliament for treating the Commission's proposals for revamping the Fund with such speed. The new rules will improve the uptake of financial assistance for the redeployment and retraining of workers who are losing their jobs due to the current recession; more firms will be eligible, and the Community budget will shoulder a larger part of the costs. Your vote this week is excellent news ahead of the Prague Employment Summit.
The Employment Summit this week gives an opportunity to keep employment at the top of the European agenda where it belongs. I want this Summit to yield concrete, tangible results. I am hopeful that it will. And, rather than being a one-off event, I also hope that it will be another milestone in an ongoing process that started well before the crisis - a process of cooperation between the Commission, the Member States and the social partners - which will go on throughout the crisis and beyond.
As President of the Commission I will take this agenda to the European Council in June, for the attention of all 27 heads of state and government. It deserves no less. Europe is not only an economic and political project. It has always been, and always will be, a social project as well.
Presidents, ladies and gentlemen, so much effort, so little effect! This is how one might summarise the work to adapt the European Globalisation Adjustment Fund (EGF) to the needs of the economic and financial crisis.
Little effect because, in view of the number of employees concerned and the depth of the crisis, the total funds allocated to this instrument - namely EUR 500 million - seems a meagre amount. However, that would be the wrong conclusion altogether. The achievements of the EGF, following restructuring in conjunction with the other solidarity and support instruments, which we have at European level, are there for all to see.
The EGF is the baby here. It was first created in 2006 and was supposed to be a clear sign that globalisation does not just have positive effects on workers, but through mass redundancies, and especially through company relocations, can also have negative repercussions for workers. Thus even the more frugal budget specialists laid aside their concerns and we opened another funding pot.
Now the effects of globalisation have been completely overwhelmed by the financial and economic crisis and our measured reaction is the adjustment of the funding criteria of the EGF. At the same time, one problem for our deliberations on revision was that, because of the newness of the EFG, there was no great wealth of experience in the Commission and we still find it difficult to judge the efficiency of the present rules.
I would also like to note that, for the future, the coexistence of the EGF and the European Social Fund should not be overlooked.
The majority of the Committee on Employment came out in favour of temporary validity for the regulation which is to be amended, so that the provisions will now apply to all applications filed by 31 December 2011 and, as regards content, will affect those workers who have lost their jobs as a direct consequence of the global financial and economic crisis. This means that from 2012 we must once again reflect on the continued validity of the European Globalisation Adjustment Fund.
In terms of content it undoubtedly represents an alleviation, if the trigger figure for redundant workers in a given region is reduced from 1 000 to 500, and, at the same time, the payment period is raised from 12 to 24 months. This facilitates the application process and provides sustainable support for our workers until they have found a new job.
The level of the EU financing share and cofinancing from national budgets was a highly controversial issue. We have found a compromise. It remains basically at 50% - so 50:50 - and only in special cases can the financing share from European funds be raised to 65%. I am very happy about this. In committee we have therefore already put a stop to further wishful thinking, as a Member State which receives funds for its workers should already be aware of its responsibilities. This is best achieved if it has a substantial financial contribution to make itself.
I am especially pleased that we were able to reach a consolidation - 20% of the direct costs - in our talks with the Council and the Commission. This is exactly what we agreed in committee a few days ago for the European Social Fund. There is still enough room for future amendments and improvements. I would like to thank you for your constructive cooperation at every stage, both in committee and with the Council and Commission, and ask you to support the amendment.
Mr President, ladies and gentlemen, over the last few months while I have been preparing the report on the Renewed Social Agenda, the effects of the economic, financial and social crisis affecting Europe and the world have been getting worse. Every day we are seeing more redundancies, more company closures and more families in terrible situations.
This is more than just an economic and financial crisis; I believe that we are experiencing a crisis of confidence. According to the latest Eurostat data, in February 2009 over 19 million men and women were unemployed in the European Union. Given this scenario, if nothing is done, the rise in unemployment will definitely be followed by more poverty, more social exclusion, more insecurity, more crime and, in particular, more distrust.
We take the view that unemployment - the most visible face of this crisis - does not simply mean a loss of income for those who are unemployed and their families: unemployment discourages you and can lead to a loss of confidence in yourself and in those around you. Even before the crisis that we are facing today, the Member States of the European Union were already being confronted with social problems stemming from weak economic growth, a complicated demographic situation and the difficulties of living in an increasingly globalised world economy.
In this report I have tried to reflect these concerns as clearly and as pragmatically as possible. I know that a social agenda is a very broad concept and I have therefore tried to produce a balanced report and to clearly and concisely present the real priorities.
Firstly, the institutions of the European Union can play a vital role by reaffirming the importance of the social models and infrastructures of the Member States, thus helping to build consensus on the importance of universal access to these models and infrastructures, their high quality and particularly their sustainability.
Secondly, we have to mobilise all available instruments to ensure that more people are better integrated into the labour market.
The third priority stems from the conclusion that there is still much to do to ensure full mobility for citizens within the European Union.
I believe that the fourth priority is for the European Union to play a much more active role in promoting social and environmental standards in its external relations with emerging powers, such as Brazil, Russia, India and China. This is particularly important when we are talking about trade agreements.
The fifth priority which the Commission has tried to implement, even today with the planned vote on the report on the European Globalisation Adjustment Fund, concerns making the European Structural Funds more flexible.
To ensure that European citizens can understand and deal with the changes brought about by the current context, social dialogue must be reinforced in order to increase transparency in decisions on social adaptation and economic restructuring. I tend to say that you have to go through a period of turmoil in order to get to a period of cooperation in social dialogue relations. The open method of coordination must also be reinforced, as this is an essential complement to the European Union's legislation. Social policies cannot be a patchwork of isolated actions and ideas; we need to ensure a better link between economic, labour, social and environmental initiatives.
It is vital that social policy goes hand in hand with economic policy, to ensure a sustainable recovery not only of the economic fabric, but also of the social fabric. There is one point on which I want to be very clear: the crisis that we are experiencing cannot be used as a pretext to cut social expenditure. It must be said that, if this is not the time to make cuts in social expenditure, then this is in fact the time to firmly push forward with implementing the necessary structural reforms. I therefore want to congratulate the Commission and President Barroso who, in such complex circumstances, have managed to drive Europe to deal with the problems of the crisis in a coordinated manner ...
(The President cut off the speaker)
rapporteur. - Mr President, I also have a couple of minutes later on to talk about some of the other issues on the floor this afternoon. But the report I was dealing with particularly concerns the issue of active inclusion of people who are excluded from the labour market.
Firstly I want to thank all the colleagues who have been involved in this and the very many civil society organisations that have also contributed.
We have been hearing this afternoon about a time of recession increasing risks of exclusion unless we are very careful: the risks of people now losing their jobs and maybe not making it back to the labour market at some point in the near future; those who are already in difficulty not even being able to access the labour market; and then of course there are those who are not even part of the labour market. They risk being forgotten and that is something we have to be very much aware of.
We have to look at some of the structural barriers that we as a society are also putting in place in terms of active inclusion. One of the things we agreed in the committee was that active inclusion should not be replacing social inclusion, that wider field of feeling that you have a role to play in society. We are generally in broad agreement with the Council and Commission in their recommendations on this, in terms of adequate income support, and this report uses that phrase.
We also talk about minimum income in places where we really mean that. That people need that income to give them dignity, to give them choice and the opportunity to actively participate in society. It is important in terms of support for the more vulnerable, for carers, those needing care, those needing support for independent living, and indeed it is important for pension levels.
The report also says that it is important that Member States should be considering a minimum wage. We have got a growing problem with the working poor within the European Union.
We have also talked in the report about difficulties with social security systems and their lack of responsiveness, particularly when you are trying to keep people in touch with work, and they might then be doing casual work, temporary work, fixed contract work. Social security systems do not always respond to that very well.
But we also sound a warning on activation measures, particularly those that sometimes introduce penalties which can have an indirect effect, for example on the families of those affected, or indeed where you find people undergoing several training programmes for work that simply does not exist.
We also agree concerning the issues around the inclusive labour market. That is why we have singled out the issues of anti-discrimination and that legislation being properly applied, questions relating to training and education to keep people in school rather than leaving early, and a more individualised approach that deals with an individual's needs.
We have also agreed concerning the issue of access to quality services because those are extremely important for vulnerable individuals in difficulty. And we have highlighted the role that local authorities have to play within this - and indeed the need for more of a framework around services of general interest - so that we can ensure that people are getting the services that they need.
But equally important for us is, I think, the question of voice within this: that those who find themselves excluded should also be included when we are looking at measures that are being put in place and considering whether they are really going to meet the needs of the long-term unemployed, of older people, of younger people trying to gain access to the labour market, or whatever. That question of voice being structured through the open method of coordination is extremely important and should not be forgotten.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (FR) Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I should like to thank Mr Silva Peneda for having detailed in his report the fact that the Commission was not proposing concrete measures to offset the social and health consequences of the ecological and climate crises. I should also like to thank him for having mentioned the social economy, although I regret that its role in relation to cohesion policy and the creation of quality and nonrelocatable employment has not been highlighted.
On the eve of the European elections, this report would have been more welcome if certain objectives were not suffering from a clear lack of ambition. Can we be content with flexicurity, and with minimum standards in relation to labour law? No we cannot. We should be worried however, that tomorrow, the right may reject these minimum standards, in the same way that for the last five years they have rejected a directive on services of general interest.
Will we finally approve a minimum wage tomorrow? The European citizens have been demanding a strong social Europe for years. The next Parliament must be able to put into practice the various social advancements proposed in the report. I hope that this will help to mobilise everyone on 7 June.
draftsman of the opinion of the Committee on Regional Development. - (IT) Mr President, ladies and gentlemen, as draftsman of the opinion, I would particularly like to say something about the amendments to the EGAF, the European Globalisation Adjustment Fund, and express my appreciation for the Commission's proposal over the agreement reached with Parliament at first reading.
I am particularly encouraged by the following: one, that we have temporarily extended the possibility of using the EGAF, making it an instrument of the European recovery plan to respond to the world financial and economic crisis and support workers who have lost their jobs; two, that we have reduced the minimum number of redundancies required to be eligible for support from the fund from 1 000 to 500; three, that we have raised the EU cofinancing rate in particular cases to 65% for this stage.
Lastly, I hope, as stated in the opinion of the Committee on Regional Development, that the Commission submits an assessment of the effects of the temporary measures by the end of 2011 and gives Parliament an opportunity to revise the legislation if necessary.
draftsman of the opinion of the Committee on Culture and Education. - (NL) Mr President, the importance of the renewed social agenda is clear, particularly in view of the current economic crisis. The rapporteur, Mr Silva Peneda, has put great effort into this report. We in the Committee on Culture and Education have contributed via this opinion. Four issues are in the spotlight, namely education and business and the relationship between the two, lifelong learning, the importance of multilingualism, and sport.
First of all, I should like to discuss the relationship between education and business. Greater dialogue between enterprises, training bodies, trade unions and the voluntary sector is needed, aimed at identifying new competences for the economy. Adult education plays a role here in developing these skills.
The content of education must correspond to vocational and practical requirements. There is also a need to promote university-business cooperation. A bridge should be built between study programmes and business, and the business community should have the possibility to complement study programmes, offer internships and organise open days for students.
Lifelong learning is also very important. It is crucial to strike a balance between family life, work and learning. Public and private childcare also plays an important role here, and must be extended so that parents can participate throughout their lives.
Sport is another instrument, and I should just like to mention this from the perspective of the Committee on Culture and Education, which also promotes sport. Sport promotes the development of values such as fairness, solidarity, respect for the rules and team spirit, and is also important for health. It is important to encourage the Member States on these points.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (EL) Mr President, I drafted the opinion of the Committee on Women's Rights and Gender Equality on the report by Mrs Lambert on the active inclusion of persons excluded from the labour market, whom I also congratulate on her willingness to include the opinion of the Committee on Women's Rights and Gender Equality as fully as possible.
Gender equality and respect for the principle of nondiscrimination in general are basic preconditions to active inclusion in the labour market and the social integration which must accompany it. In particular, I consider it important that emphasis is placed on support for family members of all ages, intergenerational solidarity and the help which must be given to vulnerable groups of the population in the difficult times which a family may go through, so that it can be useful to society at all times, without difficult circumstances in its life leaving their mark. That is why the transition from one situation to another is very important and must be supported using means supplied by the state, by social agencies, by the social partners and by the voluntary sector, so that society feels solidarity and mutual responsibility for all its members.
I hope that Mrs Lambert's report will give momentum to the motion for a resolution, as also corrected by my political group, so that it does not only include income support, but also includes overall support for dignified living conditions which cover major and minor participants and non-participants in the labour market.
Mr President, President of the Commission, President-in-Office of the Council, ladies and gentlemen, we are now debating three reports. The European People's Party (Christian Democrats) and European Democrats have provided the rapporteur for two of these reports and the Group of the Greens/European Free Alliance for one of them. I say this because it demonstrates clearly that the Socialist Group in the European Parliament does not have a monopoly on socio-political topics, but that these topics concern us all.
As vice-chairman of the PPE-DE Group, I would especially like to thank Mr Silva Peneda and Mrs Stauner for their work, because they are credible representatives of the European social and life model of the social market economy and are important champions within our group of a deepened social dialogue. These reports should ensure that European Union policy can react effectively to the economic and social challenges. They aim to give more people opportunities, to improve access to high-quality services and to show solidarity to those for whom the changes have negative consequences.
Everything we want from the Community must also appeal to a majority at home, because we do not have the authority to do everything that people expect of us. Unfortunately, in social policy we cannot do everything yet. However, the Treaty of Lisbon is a great step forwards. Full employment will become a goal, the sustainable social market economy will become the European social and economic model and fundamental social rights will be enshrined in the treaty.
However, not only do we have too little authority, we have too little money. Therefore, I urge the Commission to submit a proposal for a financial transaction tax by the end of the year and to put forward a concrete European initiative with two goals. The first is to use the proceeds for the specific purpose of creating sustainable jobs, as anything which creates work, creates social stability and security. The second is to put a clear European project on the table for the G20 Summit in the spring.
Now employees who have been made redundant as a result of the global financial and economic crisis can also be supported and we have increased the cofinancing to 65%.
Although there is room for improvement, how would the future look without our European social model? We must strengthen it - as Mr Silva Peneda urges - by strengthening fundamental labour legislation through the establishment of minimum standards in employment rights, by fighting discrimination, by strengthening social cohesion, by modernising social insurance systems, by fighting poverty, by promoting the transition to self-employment and by strengthening the Structural Funds. We are taking a step forwards, but we still have a lot to do.
on behalf of the PSE Group. - (SV) Mr President, Commissioner, President-in-Office of the Council, I shall focus on what was intended to be a summit, but did not turn out to be one.
Jean-Claude Juncker said yesterday that we are now going over from a financial and economic crisis to a social crisis. We are also heading for an employment crisis. We shall have higher unemployment over the next few years, with perhaps 26 million inhabitants unemployed in the EU in a year or so.
This is the situation, and in these circumstances the Council and the governments of the centre and of the right have decided to downgrade the employment summit to a troika meeting. Several of the leaders will not attend this meeting. This indicates that the Council and the governments are not giving priority to the issue of employment. I share the view of Commissioner Barroso. The Commission wanted a summit. Is this an unavoidable development? No, it is not. More needs to be done and in a more coordinated way, and something needs to be done now. It is a question of environmentally sound investments which are long term, but which also provide jobs in the short term. It is a question of energy efficiency in homes, which provides jobs now, but which also makes homes better for the future. It is a question of lifelong learning, which has never met the objectives of strengthening Europe for the future. If we do this now, people will receive the necessary training and it will strengthen Europe for the future and reduce unemployment. They can be replaced by young people who study and who get a foothold on the labour market instead of becoming unemployed. We can invest in consumption aid for the groups that are worst off - pensioners, students and the unemployed. This will create jobs and it will create consumption.
Mobility is important, as stated at the workshop in Prague. It is important - extremely important - both in a professional sense and in a geographical sense, but if we do not ensure that there is equal treatment, equal terms and conditions and the right to strike for equal treatment on the European labour market, protectionism will increase. Therefore, the Commission has a responsibility to amend the Posting of Workers Directive.
In summary, something can be done now, unemployment can be reduced, Europe can be strengthened for the future. These two things go together, but far too little is being done at the moment.
Ladies and gentlemen, Commissioner, I would really like to congratulate everyone sincerely on a report, which we can indeed call a report for the people of Europe. Europeans often ask what we do here in the European Parliament, what good we do for them.
I think that it is one of those reports which are designed to help people and I would therefore like to congratulate all of my colleagues, Mrs Stauner and the Commission, and the Council, for reaching an agreement at first reading. This report will be adopted tomorrow, in a particularly speedy procedure, not just because it is important for people, but because this fund is now designed for the crisis, so that people who have lost jobs can receive support.
I have just one question. Has this report really been prepared for the people and will the aid get through to them? As you will recall, Commissioner, during the great debate in our Committee, we, the Group of the Alliance of Liberals and Democrats for Europe, said we would support this aid for the people, as long as it does not simply go to bureaucrats or other structures.
Unfortunately, a year of experience has taught me that in my country, as I see it, the European Globalisation Adjustment Fund is used the same way as the European Social Fund, namely for retraining. It is hardly used or not used at all for the other intended measures. We need money to reach the people, so they can be supported, it is wrong that the administration, job and training centres take the money themselves, train people, but then the people fail to find work.
I would like to draw your attention to this, Commissioner, to check whether this regulation is working properly in the Member States. Has this regulation been correctly transposed into national law? Often legislation does not allow the regulation to be implemented.
You will say that this is a matter for the Member States' governments, but I say no! We were elected by the people; we are not representatives of our governments. We were elected to defend the interests of European citizens, to defend our peoples' interests and to ensure that money reaches the people, not the bureaucrats.
on behalf of the UEN Group. - Mr President, I thank the rapporteurs for the tremendous amount of work they have done on these reports, coming, as we said in an earlier debate, at a very important time when people are looking for answers and looking for ideas on how to move forward.
I suppose in many ways these can be divided up into four separate yet linked areas. Firstly with regard to education and training, whether it is lifelong learning, the upskilling of existing skills or providing new skills to people.
Secondly, the whole area of innovation, and about looking to see where jobs are going to come from in the future and making sure people have the skills and the training for that.
Thirdly, the whole area of sustainability, with people who are already at work given protection and certain support now to make sure that they do not lose their jobs and then have to go through the cycle of retraining and upskilling in another year or two's time to get another job; to maintain the existing jobs that are there.
Fourthly, to try and anticipate, if that is possible, where we need to move in the future.
If colleagues think back to the early 1990s, when we had the whole Delors Plan with the white paper on the social package and so on, this was considered groundbreaking and innovative. It contained many difficult dossiers and many difficult ideas which many people in industry, in particular, were opposed to but also, uniquely, which a lot of people involved in trade unions were against as well.
If our experience since 1994 can show us anything, it is that first of all we must ensure that all social policy is predicated on the basis of delivering results for people - not just merely massaging figures, but actually making people's lives better.
Secondly, it shows that, no matter how good your training or education or skills may be, there are people who will be caught in unemployment, and they must be guaranteed a safety net and security to allow them to have a proper and decent standard of living.
As well as that, as President Barroso rightly mentioned himself, despite high employment participation levels in many countries in recent years, many people with disabilities, and 74% in total, were unemployed, despite the fact that they had access to education and training, because of the psychological barriers and blockage that existed.
I am sorry for having gone on so long, but would like to sum up very briefly with the old saying 'give a man a fish and you feed him for a day; teach a man to fish and you feed him for life'.
on behalf of the Verts/ALE Group. - Mr President, I want to pick up on certain of the aspects from the employment side of things - and not least the context, given that the Spring Summit was at one time supposed to be the 'sustainable development summit' - and to link that with the Commission document from late last year on new skills and new jobs. That document mentioned how the transition to low-carbon economies would have an important impact on employment. It is very important that we remember that and do not lose sight of it in the general discussion that we are having at the moment.
What I would like to see coming out of much of the concern about employment at the moment is a very coherent package as regards new industries and new investment. We are not seeing this at the moment. We have an excellent example downstairs at the moment of solar technology and how that is developing in a part of Germany, whereas at the same time we are seeing job losses in the solar sector in Spain and in the wind-turbine sector in the UK. Just at the point we are looking for new skills in new technologies, we also run the risk of losing them through lack of a clear investment strategy and, indeed, a clear skills development strategy within that.
Therefore, when we talk about many of the issues around retraining and developing skills etc., we should also be looking at the so-called Just Transition Programme, worked out with the ILO, the ITUC and the UN, because the skills we are looking for at the moment are beginning to change. We need to develop the skills of those who still have problems with literacy and numeracy and, indeed, IT, but we are also looking for transversal skills - which is something else out of the Commission's document. We should also be considering what we do with sectors that have been orphan sectors in terms of skill developments - not least the care sector at the moment - and really look at how we can ensure equality there.
Mr President, ladies and gentlemen, my colleagues from the Committee on Employment and Social Affairs have touched a raw nerve with their reports and have made it clear how essential joint action by the Member States and the European Union is to ensure that the consequences of the global economic and financial crisis are not borne by those who are worst affected by it, namely, those on the bottom rungs of society's ladder.
I am therefore also extremely disappointed that the socalled Employment Summit on 7 May is actually nothing more than a farce and it should be extremely embarrassing to all of us who bear responsibility in the European Union that this summit is going under such a name. In my opinion it shows clearly that current policies still do not reflect the fact that we can only fight the economic and financial crisis if at the same time we also fight poverty, social exclusion, job losses and the ubiquitous fall in labour standards.
The Commission recently presented dramatic figures for employment development and the employment situation both in the European Union and the euro zone. It is time for consistent action here! It must be about finally putting a stop to the privatisation of public services - security systems like old-age provisions. I still do not understand why, at the March Summit, the Commission and the Council were still urging Member States to further privatise pension systems and create pension funds. This is completely counterproductive - more and more people sink into poverty as a result and it exacerbates the problem of old-age poverty.
We need anti-poverty social security systems, we need a social pact for Europe, as European trade unions have demanded. The fight against poverty could be a truly humanitarian way to start fighting the economic and financial crisis globally and the European Union is duty bound to do this.
on behalf of the IND/DEM Group. - Mr President, if globalisation causes redundancies, there will be a shortfall in revenue so the Globalisation Fund will not have the money it wants to spend. Do not fight globalisation; join it by encouraging competition within the EU and learn how to compete on world markets.
You want to renew the social agenda via the Working Time Directive, which has two aims. Firstly, it was supposed to provide more jobs by limiting hours worked so that companies had to take on more staff, but extra staff means the extra cost of social taxes, so unit costs rise. Small companies then become uncompetitive and lose orders, causing short time or even closure. Workers then have no job at all. How social is that?
Secondly, it was meant to result in more time with the family, but what use is that if the take-home wage is then insufficient? How social is it if the family is deprived of some of the nice things in life? Let individuals work out their own salvation. Many countries have a minimum wage structure and I support that. We do not wish to see the social ills of people exploited, but the EU has now destroyed even that with one of its own institutions, the ECJ, where the rulings on Laval and other cases ruined Member States' minimum wage policies. How social is it to overturn the way national parliaments have tried to protect workers? These measures are nothing less than an attempt to establish a Soviet-style command economy, and we all know how well that worked.
(FR) Mr President, 'to err is human, to persist is diabolical'. Hearing the debates today, all I can say is that actually, despite the huge economic, financial, social, and demographic impact of the crisis we are experiencing, neither the European institutions nor the Heads of State or Government have grasped the full extent of the tragedy, and of the consequences for us all.
A minute ago, I heard the President-in-Office of the Council telling us that the unemployed need to be able to improve their skills, and that we need to motivate people more in their search for jobs. Do you really believe though, that the hundreds of thousands of unemployed victims of this crisis are in this situation because they are unfit to work? All of this is quite clearly the fruit of an ideological and doctrinal choice, of a kind of group thinking, of economic theory, which is the economic theory of the free market and free trade.
Finally, the European Union, which promotes the concept of freedom of movement of capital, goods, services and persons, would like to globalise this economic choice, this doctrine; however this is economically and socially criminal. We need to achieve global international competition.
If we are not capable of implementing a policy of social preference via economic preference, a policy of social security via economic security, if we are not capable of implementing a trade protection policy, well then, ladies and gentlemen, we are going to deliver what remains of our farmers, our craftsmen and our industries to the law of the globalisation jungle.
Within this House, there are the liberal globalists, the socio-globalists, and the alter-globalists. I am proud to be amongst the anti-globalists, those who want to win back the internal market, those who want to apply the rule of national and Community preference, and the rule of national and Community protection, in order to serve our people.
(FR) Mr President, I am happy to be here today to defend the revision of the European Globalisation Adjustment Fund, because I believe that due to the financial and economic crisis, and the ensuing social crisis that we are facing, it is important to defend jobs.
If we are to defend the future of our workers, we of course need to offer them professional mobility, so as to allow them to better adapt to the changing needs of business, both now and in the future. Economic recovery, the future of employment, the competitiveness of our countries, all these depend on the development of employees' skills, as it is they who set the standards for our businesses.
Of course, the first step required in the fight against social exclusion is integration into the labour market. We must promote this social model, and work together to promote this 'human' capital. All workers have the right to work.
Our political efficiency will be measured by the speed with which we take action to ensure that mobility, adaptability, and the validation of acquired experience, can become strong levers for all the men and women of our European countries in the future, for all the men and women employed in our businesses. This is what we care about, and it is these things that have guided the work of our Committee on Employment and Social Affairs.
- (FR) Mr President, Commissioner, ladies and gentlemen, I believe that Commissioner Špidla was right to suggest that we on the Committee on Employment and Social Affairs should review this European Globalisation Adjustment Fund (EGF), which came into being on 1 January 2007.
Parliament should adopt this proposal unamended as it aims to extend the scope of the EGF to situations of economic and financial crisis. Our committee chairman, Jan Andersson, was right to propose a text adopted by a large majority on the Committee on Employment in order to convey to all the committees, particularly the Committee on Budgets, that it was important to communicate with the Member States, so that every employee, every member of a trade union, and every member of the public can be informed in their own language of the existence of this European Fund.
Thanks to this trialogue, and because a large majority on the Committee on Employment rejected all the amendments, we can be proud of ourselves due to: cofinancing of 65% by the EU and 35% by the Member States; the number of redundancies required to benefit from the European Fund reduced to 500 workers; redundancies counted from the announcement of the company's redundancy programme; intervention by the European Fund due to the consequences of the economic crisis; exceptional arrangements more favourable to the application of the Fund, which will continue until the end of 2011; and finally a period of 24 months for implementation of the EGF.
Our committee was right, but we must go further. I would ask all the Member States to do everything in their power to ensure that all workers who find themselves in difficulty can benefit from these provisions as quickly as possible. I would ask Commissioner Špidla if this amendment can apply from 1 May 2009, provided that tomorrow we have the large majority needed to adopt this proposal at first reading. Let us crown our legislative term with the adoption of this amendment to the European Fund, which will allow us to help our struggling workers.
What does a redundant worker want? He wants to know what his life will be like at the end of the month. He wants to know what he will do with his life tomorrow. He wants to know if he can utilise the knowledge that he acquired while he was in work. Think about the fact that he might need further training in order to advance into the future.
At the end of this legislative term, I therefore address all those who are members of the Committee on Employment, whatever side they sit on: please make sure that this text can be applied immediately.
Mr President, as the shadow rapporteur on the active inclusion report, I shall concentrate mainly on that one. I would like to congratulate Jean Lambert, the rapporteur on that report. She has brought forward an excellent report. I am delighted that most of my amendments got through the committee, particularly those on anti-discrimination. As you know, it is something dear to my heart.
People are excluded from the labour market for many reasons, but it seems to me absolutely incredible that it is still happening on the grounds of disability, age, religion or belief, or sexual orientation - despite the Employment Directive of 2000. The problem is that it is not being properly implemented across all Member States and we must be even more vigilant in making sure that we are monitoring it properly.
I am also pleased that my amendment on mandatory retirement age was accepted. It has always seemed wrong to me that someone reaches a certain age and is then thrown on the scrapheap. However, even if people are not excluded from work but cannot get to work because they cannot get the access they need, that leads to exclusion as well. That is why I am pleased that my amendment welcoming a new comprehensive anti-discrimination directive was also accepted by the committee.
I regret, however, that the PPE-DE Group has tabled an alternative resolution. I believe this has been done mainly to remove any reference to a new directive on anti-discrimination, as I know most of them are opposed to it. It seems amazing to me that anyone would wish to deny people their basic rights at EU level just because of their age, disability, religion or belief or sexual orientation.
The other areas I sought to address were the blurring of economic migration with asylum-seeking and of economic migration and asylum-seeking with illegal immigration - all distinct, separate issues which must be dealt with differently. I believe that asylum-seekers, for instance, should be allowed to work while they are waiting for their asylum application to be processed. This would take away from their reliance on benefits. We also need to do more to integrate people with mental health problems and those who have alcohol or drug problems.
Finally, a quick word on the European Globalisation Adjustment Fund. I am glad we have had a speedy conclusion on this. It is important that the remit of this fund is widened to include workers who were made redundant through the economic downturn, not just globalisation, and that the number of redundancies needed would be 500 instead of 1 000. This is extremely important for people in my West Midlands constituency, as elsewhere in the UK.
(PL) Madam President, 16% of Europeans are at risk of poverty. The crisis is producing a series of group redundancies. Lack of work is the main cause of deep poverty. Poverty promotes social exclusion and restricts access to education and health care. In spite of the economic crisis, we want to preserve European social models which foster social cohesion and solidarity, and this includes tackling poverty. Economic independence guarantees dignity. This is why it is so important to protect jobs and incomes, and also to improve professional qualifications which increase mobility in the job market.
One thing which allows us to feel that we have real control over our lives is the ability to participate in decision making. Therefore it is essential to respect the opinions of social partners, the process of social dialogue, group agreements and social settlements. We should work together to ensure the existence of conditions which enable people to earn enough to participate in the life of society and to support their family, especially where they have many children. We should also tackle discrimination in the job market, especially as it affects people with disabilities. The fact that during the crisis barely 3% of the funds available in the European Globalisation Adjustment Fund have been used is an indictment of politicians. I congratulate the rapporteurs.
(DE) Madam President, the Lisbon agenda provided for a European home built on three pillars: the economic, social and environmental pillars. We have often criticised the fact that the economic pillar is overvalued compared to the other two. The social agenda has significantly strengthened the social pillar. Our thanks therefore to rapporteur Mr Silva Peneda and the majority in the Committee on Employment and Social Affairs.
We now have a document before us which is significantly better than the Commission's original vague proposal. In the Committee on Employment and Social Affairs, we Greens made more than 40 amendment proposals and so contributed to a more concrete improvement of the socio-political core statements. Social policy involves more! It must consist of more than just a few general demands for more jobs. There needs to be more fairness in the distribution of goods, a committed fight against poverty, effective gender equality, social integration instead of exclusion, international solidarity, restructuring, respect for fundamental rights and human rights - including towards immigrants - concern for health and the environment, so that working and living conditions can be improved, and finally there needs to be clear EU directives, which cannot be undermined by the European Court of Justice.
Much is now contained in this report which will be passed during this Parliament's final plenary sitting. We can only hope that the Council and the Commission will also take these demands seriously. Only then can a social and solidly united Europe be built, a Europe which the EU's citizens expect and will happily accept.
(IT) Madam President, ladies and gentlemen, I will focus on the Globalisation Adjustment Fund. Our discussion of this fund is taking place in the midst of an extremely powerful and dramatic economic and social crisis, as other Members have already mentioned. Although it is a good idea for the fund to be used more directly as part of measures to cushion the blow of unemployment, as we have been saying, we need to have a deeper discussion of its role and the context of the instruments required to tackle the crisis.
Firstly, we must take care to ensure that the emergency does not proliferate and therefore make it clear, for example, that whoever takes public money from Europe is obliged not to dismiss employees. Then we also need European crisis intervention measures to guide structural choices at this particular juncture in the automotive sector; this concerns Italy and our relationship with the United States and Germany. Secondly, we need industrial and environmental policies, but also cohesion policies, that put an end to dumping within Europe.
Thirdly, the resources are woefully inadequate, especially when compared with those deployed by the US government, for example. Buffers are no use: we need a radical change in policies.
Madam President, I welcome the changes to the European Globalisation Adjustment Fund. Although reducing the number of redundancies needed to qualify for this Fund from 1 000 to 500 is an improvement, the large number still discriminates against small countries and against workers who lose their jobs in smaller numbers.
In my constituencies, those who have lost their jobs due to the closure of two companies - Waterford Crystal and Dell - could qualify. That is very good, and I call on the Irish Government to immediately apply for funding on their behalf. However, thousands have lost their jobs because of global economic conditions and it is unfair that they are disqualified because they do not work for big multinationals but for small and medium-sized businesses.
I suggest that we could make this scheme fairer by either abandoning the numerical criteria of 500 jobs or by looking at job loss by category or area, not company. This way, we could extend this funding to 500 workers who have lost their jobs across a sector like farming, food processing or IT, or in a specific area, like Tipperary, Waterford, Limerick, Cork or Kerry.
A further obstacle for workers trying to access the Globalisation Fund is that it is only available to workers if their government is willing to apply for it and pay the national contribution. What happens to workers whose governments will not apply? In this I am thinking of the Irish Government, which has not applied for the Fund so far.
The very countries whose economies are hardest hit and which have the highest unemployment rates may be the countries that can least afford to pay the necessary contribution to help their workers, and yet they are the countries that need it the most.
(ES) Madam President, I am going to talk about the renewed social agenda. Allow me to begin by sincerely thanking the rapporteur Mr Silva Peneda for his work; given the contribution he has made to this House on matters of social policy and employment I think we could talk of the 'Silva Peneda legacy'.
Madam President, mistrust and fear have taken root in our societies: unemployment is growing and in my country is doing so in dramatic fashion. We have to turn this situation around and the social agenda should help achieve that. Economic progress and social progress are not divergent paths; quite the opposite: if we want to stimulate growth and provide more, better quality jobs then we need to and must implement the social agenda, starting with all that inspires the greatest consensus.
There is no time to lose; we must not entrench ourselves in defensive positions but rather move beyond local, short-term interests and look to future generations. Social Europe should be an area that unites us and not divides us, because we are talking about common European interests. The social agenda cannot be separated from a renewed Lisbon Strategy, because economic success sustains social benefits and social benefits also contribute to economic success.
In the coming years, Europe is facing a period of stagnation and the progressive ageing of its population. We cannot bury our heads in the sand; we need to modernise our social model, precisely in order to improve it and make it fairer and more sustainable. Madam President, there are structural weaknesses that are a heavy burden and prevent us from moving forward. We must rid ourselves of that burden and implement the social agenda.
(RO) The European Union has been admired for a long time for its social model. However, we have been observing for a good number of years the undermining of the right to work and social rights. A country containing all the poor in the EU would have the same number of inhabitants as Germany.
New social phenomena are appearing. After the last enlargement, it seems that social Europe is developing at two rates, with both of them going backwards. The Commission has put forward a modest social agenda in response to this. At the moment, a financial crisis has been unleashed, with an economic impact that is anything but modest, while the danger has increased of a deterioration in the situation of those already at risk.
Against this backdrop, one main principle must be applied: social rights and objectives take priority over economic freedoms in the event of any conflict. We must counter a long tradition which states that wars and crises are caused by the rich, but are paid for by the poor. Let us reject the idea, cherished by some, that profits are divided privately, but losses are shared by society.
We need a European solidarity and cohesion policy, backed up with specific legislative, fiscal and financial measures. However, to achieve this, we need political will, and this political will is expressed in the following key concepts: active inclusion, jobs, intelligent distribution of work, education, equal treatment and pay, as well as sustainable, green development. Signing and implementing an agreement for social progress and employment would be proof of this political will. We cannot wait for it!
Madam President, may I start by thanking the Presidency-in-Office for their opening comments - comments that were far-sighted, balanced and sensible, adjectives that we have come increasingly to associate with the Czech Presidency.
May I also thank Commission President Barroso for his remarks, particularly to remind us of the importance of jobs and especially of the need to focus on those unfortunate people who do not yet have one.
Finally, both of them referred quite rightly to the excellent work of all three rapporteurs, but I would just like to single out their reference to Mr Silva Peneda's report, because they called it 'ambitious and far-reaching'. It is, and it needs to be because of the importance of this particular subject.
Mr Silva Peneda gave us various priorities for what we must do. Can I just add a couple of things that, ideally, we should not do. We need to avoid two things in particular: one is over-rigid labour markets which paralyse opportunity, promote unemployment and simply encourage the black economy. We see this particularly at the moment in Spain and we have to learn the lessons of the Socialist failures there.
Secondly, we need to avoid exclusive concentration on protecting those still in work at the expense of those who seek it and those employers who seek to provide it. These are the groups who really need our help.
Finally, can I say that all of us clearly have different views on all sides of this House, but one thing we have in common is that we all care about the issues, which is why so many of us have been overrunning our speaking time.
I am delighted we are having this key debate. I personally am delighted that my final speech as coordinator, my final speech in this plenary, should be on such an important subject. May I wish all those colleagues who are returning every good wish and may I particularly single out Stephen Hughes. One day, Stephen, you will miss me and I shall certainly miss you, but even when I am not here I shall be watching you!
We will really miss you and be thinking of you.
Madam President, no doubt he will be lobbying us too!
It does not augur well that some Member States do not want the Employment Summit this Thursday. Nor does it augur well for the future development of a social market economy that a minority of Member States blocked a compromise on a revised Working Time Directive last week. If Europe's commitment to a social market economy is real, we must integrate economic, social and environmental policies as equal elements of the whole package.
The multiple crises we face right now will not be resolved simply by fixing up the banks with massive amounts of taxpayers' savings to the exclusion of our citizens' needs as social beings. It must go beyond the open method of coordination to coordinate policies on pensions, employment, education, health and, indeed, the caring services.
However, some of our Member States are clearly incapable of thinking outside the economic box, which considers social and environmental policy costly luxuries to be dropped as a restriction on the market. That must change urgently if we are to ensure progress towards our objective of a better society.
(DE) Madam President, the European social models face great challenges. In particular against the backdrop of the current financial crisis, measures at European level must be coordinated. I would therefore also like to thank the rapporteurs very much for their excellent work.
Not only must we take immediate measures to regulate the financial market, we must also coordinate sociopolitical measures and create a social framework. Here we should also bear in mind the competences of the Member States. I am in favour of giving priority to creating and boosting employment at this time of crisis and also of pressing ahead with the realisation of the flexicurity principle. However, I refuse to accept the demand for the introduction of minimum wages in all Member States, as called for in paragraph 14 of the report by Mr Silva Peneda, whom I would otherwise like to thank for his work. This demand, which relates to a decision that should be left to the sole discretion of Member States, infringes the principle of subsidiarity.
Labour market regulations and systems vary greatly from one Member State to another. In my opinion, every person must be guaranteed sufficient income to be able to lead a decent life. This can be achieved through a minimum income with the help of additional state social benefits. What level would the minimum wage be pegged at? At the Romanian level perhaps? There it is around EUR 72 a month.
I particularly support the idea that we must secure a basic income for everyone, but I refer back to Member States' competences for establishing appropriate limits. I declare myself in favour of a social Europe. Europe must create a social framework, but at the same time consider the powers of the Member States.
Madam President, we were originally promised a full-blown employment summit this week but, instead, what we have is a half-day troika. What a dreadful message that sends to European citizens, who are joining unemployment queues at an alarming rate! What a negative message it sends to the many more who are in fear of losing their jobs! Projections show that by 2010 up to 27 million could be unemployed in the EU, and I fear it could be even worse. I very much hope the June Summit will devote at least one full day to looking at how we respond to this challenge.
Instead of pretending that the answer lies only at national level, we need strong, coherent, European-wide responses, coordinating actions at the European, national and regional levels. We need urgent action to retain viable jobs wherever possible. Lay-offs should be a last resort: intelligent work-sharing and reskilling should be used instead. We need to invest to create smart green jobs in the knowledge-driven, low-carbon economy. We need to invest to give workers the skills to work in that new economy. We need strong, active labour market policies to quickly reintegrate workers laid off and we need strong and viable social protection systems to support those who find themselves unemployed through no fault of their own.
That is more than enough to fill a full day at the June Summit. This half-day troika is a pathetic response.
And finally, Philip, I will miss you - a bit like a toothache!
(Laughter)
(CS) Madam President, along with the collapse of financial markets, the growth in unemployment is one of the two main problems arising from the current economic crisis. I firmly believe that if the European Union wishes to tackle this growth, it must avoid any form of protectionism. I also regard it as crucial to coordinate individual measures within the European Union. There is a need for measures to motivate people who become unemployed to try to find new jobs. In this context, I take a positive view of the proposal that people who have lost their jobs as a result of the current economic crisis should be able to draw funds rapidly from the European Globalisation Adjustment Fund. The question, however, is whether we are going too far with the amendments to the rules of the Globalisation Fund. In my opinion, the newly proposed 75% cofinancing level is too high. The cooperation of the Member States is needed here, and let us not forget the need to simplify the administration of the fund.
Ladies and gentlemen, we surely agree that maintaining employment and creating new job opportunities in the wake of the financial and economic crisis is one of the key tasks of the European Union. In this context, the forthcoming EU summit on employment should clearly establish a common framework and specific proposals, and should also bring to a close the discussion on changes to the Globalisation Fund.
(NL) Madam President, ladies and gentlemen, when the Commission's social agenda was first discussed last year, I said I thought that the programme lacked ambition, that it was too little, too late. I should like to thank Mr Silva Peneda for his cooperation in this field of late. I think his report shows that, at all events, the European Parliament wants to see a great deal more ambition in this field.
At the start, when the idea of the European Union was born, it was clear that we wanted to base our social policy on a regulatory framework found in almost all Member States, namely sound labour law to guarantee that no one falls by the wayside and collective bargaining to safeguard workers' position in the labour market.
We have now had to add to this the social protection of the vulnerable in our society. Despite the growth there has been in Europe, we have seen a new phenomenon: that of the working poor. I should also like to thank Mr Silva Peneda for including this in his report.
. - (MT) It is an honour for me to have worked in the two areas that we have discussed. I would like to warmly thank the rapporteurs and all those who were involved who helped us reach the position we have today. We must, before anything else, defend those workers who unfortunately were laid off as a result of this crisis, and I believe that today it is easier to help these people re-enter the labour market.
This evening we also agreed to do our utmost to create more jobs in Europe. We can create more jobs, not, as the Socialists wish, by restricting overtime hours for workers. On the contrary, we want the workers to decide for themselves. We, as politicians, cannot dictate the amount of overtime hours one can work. This decision has to be left up to the worker. Therefore, yes, following Commissioner Almunia's statement that that we will be facing a labour crisis in the euro zone, we must do everything in our power to create more jobs and better jobs for all European workers.
Madam President, I warmly welcome the revision of the criteria governing the European Globalisation Adjustment Fund. We are now at a time of deep economic crisis, the deepest since the end of the Second World War. We therefore need innovative solutions to tackle the enormous economic problems we are faced with.
The European Globalisation Adjustment Fund is one such example. I was the first Irish Member of this House to identify the possibility to deploy these funds in the recent job crises in Limerick, Waterford and Tralee, three important locations in my own constituency. I therefore welcome the work of the rapporteurs to make the criteria for application more flexible in the light of the economic crisis. Special mention should be made of the new ratio of funding between the Commission and Member States, plus the temporary lowering of the threshold for unemployment from 1 000 to 500.
I believe that these reforms will send a strong signal from the heart of Europe to those unfortunate enough to be buffeted by the gale-force winds of economic crisis that there is help available to them to help themselves retrain and upskill their way to future prosperity.
(ET) I also support the reorganisation of the globalisation fund. In my home country, Estonia, this fund has not been used, and when I inquired why that was, I was told that the conditions were very stringent and that the limit, which until now was 1 000 people, made it impossible. We do not have any companies of that size, but smaller ones have indeed gone bankrupt. Reducing the limit to 500 would thus also definitely give Estonia - where the unemployment rate is already very high - opportunities, and the changing of the percentage of financing required would also be very favourable. Thus I once again welcome the changes that have been made regarding this fund.
(RO) I too would like to welcome as being particularly useful - and I will be supporting them with my vote - the proposals for transforming the European Global Adjustment Fund into an effective instrument for combating the most painful impact of the economic crisis, namely, job losses.
It was not appropriate that this fund can currently be accessed only in situations where jobs were lost due to company relocation, a scenario regularly encountered in developed countries. The proposed amendments will allow less developed Member States, which includes Romania, to qualify for this fund.
President-in-Office of the Council. - Madam President, first of all let me express my thanks for this useful debate here. I think the debate was very important and constructive, just with regard to the merits of the issues. I think we are benefiting simply from the fact that this debate is very timely, immediately before the meeting which will take place on Thursday in Prague.
So let me thank you for all your contributions. I think nothing is going to be omitted or forgotten. I think this debate will contribute to the outcome of the summit to the same extent as all the preparatory work that we carried out with the Commission and which materialised in the form of those three important workshops in Stockholm, Madrid and Prague.
To those who were talking about the size or the scope of the meeting: yes, originally we had intended to have a larger summit, but we have to be aware of the general situation in the area of employment. It is an area where the national competences are very important and the Community contribution to this is not the only instrument which we have at stake. I said this in my opening remarks in which I set out some of our hopes for this week's summit. We should not lose sight of the fact that, notwithstanding the European Employment Strategy, employment policy remains essentially a Member State responsibility.
A key element of the strategy in place since 1997 has been the role of mutual learning in the search for a solution to shared problems in the employment area. This approach remains crucial today as we face one of the worst economic crises in recent times and also has its part to play in this week's summit.
But, over and above measures taken at national level, the Union itself has a role to play and it is in this context that full use should be made of the available financial instruments, not least the European Social Fund and the European Globalisation Fund, in the process of being amended at this moment, with of course Parliament's agreement, to extend its scope to cover job losses resulting from the current crisis.
This is exactly what we want to achieve, and I think that we have reason to believe that the outcome of the meeting in Prague in the presence of the Commission, the Presidency, the upcoming presidencies and the social partners will be able to produce results in the form of recommendations and suggestions. Then we will again have the opportunity to meet as 27 at the European Council in June to generate the decisions.
So it is our hope that, with the help of the European social partners and on the basis of the preparatory works in the form of these three workshops as well as this debate here, the European Employment Summit will succeed in identifying further steps which can be taken as a matter of urgency to respond to the serious situation which currently faces our citizens and to help us to create a Union which is stronger and also more competitive in future.
Madam President, ladies and gentlemen, during my five years of work in the Commission I have had a number of opportunities to meet with rapporteurs, and the quality of their reports therefore comes as no surprise to me. It is clear that we are meeting at a time when Europe and the whole world are facing a crisis. This crisis is often compared to the crisis of the 1930s, and there are often fears that it will have similar consequences, and certainly it is a serious crisis. However, a number of things have changed in comparison with the earlier crisis. We have the European Union, and the continent of Europe is not filled with mutual tension and hatred. There is the European social model, which has developed a very comprehensive system of social protection, and this is a substantial change. I think there is also a progressive increase in the will and the ability to act jointly, because now, for the first time, Europe has responded to crisis in a coordinated way with its plan for economic renewal, by using the power to coordinate at Community level and at the level of individual Member States. It is also clear that if we are talking about a crisis, we are thinking mainly about unemployment and its social consequences. The Commission regards the issue of employment and unemployment as an agenda priority and proposes that it should be a priority on the agenda of the EU as a whole. A number of Members have raised the criticism that the original aim of the summit of Heads of State or Government has changed to a different format. The President of the Commission has clearly expressed the view backed by the Commission, and this represents the original idea. However, I wish to say that the Prague summit is an exceptional event. It is being prepared in an exceptional way. It will include participants who have never taken part in such events before, and it is also a step on the way to the European Council. This means that the issue of employment and unemployment will be addressed at the level of prime ministers and presidents.
Ladies and gentlemen, we have debated a number of individual issues within the scope of the social agenda and during the debate a number of questions have arisen in connection with changes to individual funds. I would like to point out that the proposed agenda was mostly prepared before the onset of the crisis, but in spite of this I want to make it clear that it was and still is a good basis for facing the crisis. It also provides a good basis for actions to be taken after the crisis. I think the European social model is more than just a reaction to the crisis, however serious this may be. It is a process and it is a very long-term political and social strategy, and it is precisely that long-term aspect that is built into the social agenda. On the question of the European Globalisation Adjustment Fund and the issue of changes to the European Social Fund, I would like to express my thanks for the excellent cooperation, because the dialogue has been so constructive that the achievement of our aims is within reach at this meeting, and I consider that to be extremely important. We have a saying in Czech that 'he who gives quickly gives twice'. I do not know if our ancestors established this through precise calculations, but a quick response clearly counts for something, and is more helpful than hesitation.
Some specific questions were raised in the debate, which I would like to answer. The first of these is the question put by Mr Cottigny, concerning 1 May this year, or the month of May this year and the use of the fund. I would like to make it clear that all applications submitted after 1 May this year under the proposal which is in its closing stage will be processed according to the new rules. Mrs Juknevičienwas concerned that money from the fund often fails to reach those who need it. I think that effectiveness should always be monitored. I have had the opportunity to visit East Karelia, where there was discussion about using the fund to help people who had lost their jobs through restructuring at Nokia, and I can say from this experience that discussions clearly showed that the great majority of those who had lost their jobs considered the assistance given to them by the European Globalisation Adjustment Fund to be necessary, rapid assistance which was useful to them. At the time I was there, 60% of them had already found new jobs. Of course that was not everyone, but even so, it was clear that this mechanism was working. Another question which was raised was that of cofinancing. Of course, Mr Vlasák is right in saying that cofinancing plays a significant role; nevertheless, I think an increase in the level of cofinancing in a time of crisis was the right proposal, because some states which are in a very difficult situation have serious problems in obtaining cofinancing. In order to facilitate this, we proposed a level of 75%. Following the debate in Parliament, the proposal has been reduced to 65%, and I think this is a substantial step which genuinely facilitates use of the fund. I would also like to underline something that was not so explicitly emphasised in the debate, although the European Social Fund is a well-established institution which helps millions of people annually, and helps them very effectively. In the case of this fund, too, we have jointly amended the rules in discussion with you, and I think this will facilitate its use and effectiveness. Mrs Lambert emphasised the importance of social inclusion. I think it should be stressed that our line is absolutely clear. The European social model is a model of an active society, where activity in the labour market is the key element. However, it is not a model that accepts only those who are participating in the labour market, because a large proportion of our citizens are, for various reasons, not participating in the labour market and yet it is very important that they should have the opportunity to participate actively in society and that they should play an active part. Mr Silva Peneda emphasised social dialogue. I can only agree with his view that social dialogue is, at this particular time, more important than ever.
Ladies and gentlemen, I would like to say that in my view, the social agenda and the employment agenda are gaining in importance and that this is a process which is progressively making itself felt in all EU strategies, as it is in all of the proposals for changes to the long-term plans and outlook of the European Union. I would like to thank you and to end by expressing my deep conviction that the European social model is a model which calls for European integration; it is not a model which could be developed and maintained within the borders of national states acting on their own, and I would therefore like to conclude by saying that in my view, Europe and European integration are an essential precondition for the further development of the European social model.
Madam President, President-in-Office of the Council, Commissioner, I would like to add to the Commissioner's remarks on the European Globalisation Adjustment Fund (EGF). The EGF is also part of the European social model. He was right to say, 'a stitch in time saves nine'. We had intensive discussions with the Commission and I would like to stress that in this case our reaction is swift, but high calibre in terms of content and quality. It is a compromise which I and my colleagues are very proud of.
I would like to summarise a few thoughts from the discussion: as far as the EGF is concerned, it turns out that thankfully there is broad consensus on revision. I would like to direct a small appeal to the Commission: please do not only take residual funds out of the European Social Fund (ESF) for the EGF, but collect other residual funds from the budget. To those of us interested in social policy, it would of course be ideal if the ESF funds were spent entirely on ESF objectives and the EGF funds came from other residual funds; then we would be able to do twice as much good for workers.
To my fellow Members Mrs Lynne, Mrs Sinnott and Mr Burke I will say, by way of example, that the EGF can achieve a lot, but it certainly cannot solve all regional problems. That is quite clear, and that is not its purpose. Member States still have some responsibility. I would like to make another appeal to the Commission: perhaps you can avoid exhausting the funds for technical assistance - 0.35% - which are at your disposal in accordance with the regulation. Workers would then benefit even more. The comment by Mr Naranjo Escobar was very accurate and concerns a task for the future. In view of the economic and financial crisis, we must also revise the Lisbon Strategy.
I would like to direct a comment to Mr Hughes: an employment summit would surely be a fine thing, but I say to you in all honesty, a troika meeting is also appropriate if it produces something rational. We do not need to have a summit for the sake of it. We need good and swift results!
At this stage of the debate, I want to make three comments. Firstly, I want to say that social policy is not the monopoly of any one political force in this House. The Group of the European People's Party (Christian Democrats) and European Democrats, the political force that I represent in this House, has contributed to social policy during this legislative term in what I regard as a very decisive way. I played a very active part in various reports, on various subjects, in particular the review of the European Social Fund, the European Globalisation Adjustment Fund, flexicurity, the report on the European Social Model, the Working Time Directive, and now the European Social Agenda.
From my experience of this legislative term, I am convinced that we can achieve broad consensus on questions of social policy. However, in addition to broad consensus on the design of policies - which I regard as having been achieved - we must also be more demanding in terms of achieving consensus on political action. In this respect, the feeling that I have is that, in the Commission and in the European institutions, we should have developed many more incentives so that financial resources could be allocated at local and regional level, subject to there being convergence between the various bodies and actions so that social problems can actually be solved.
My third comment concerns the problem of trust. Trust cannot be decreed or legislated for; it depends to a large extent on the behaviour of the institutions. I believe that a culture of cooperation in the design of policies will help to restore trust. I believe that, during this legislative term, here in the European Parliament, we have set a good example of how to cooperate, and the result of this work on the Renewed Social Agenda is clearly based on this idea.
I agree with the Commissioner when he says that social dialogue has to be at the heart of the debate. However, more than just social dialogue, I believe that we are now at a stage where social policy must be at the heart of the political debate. I am therefore very much in favour of the words spoken here in this House regarding the summit on employment and social policies. I feel that it is now absolutely appropriate for this matter to be discussed.
Finally, this is my last speech in this Parliament and I want to thank - on behalf of the President - all the Members, and the Commissioner and the Commission, for the way in which they have cooperated with me over these five years of intense and exciting activity in this European Parliament. Thank you very much.
rapporteur. - Madam President, I very much regret that some of our dearest colleagues are leaving us at the end of this mandate.
A number of points came up in the debate, not least in relation to anti-discrimination and how important such measures are, even in times of economic downturn. The point was raised about the work we have done on this issue in the Committee on Women's Rights and Gender Equality. The issue of mutual support was also raised.
I want to stress at this point that one of the dimensions we raised in the inclusion report was that of the local level, and certain local economy dimensions. We talk a lot about national and international economies, but the local economy is crucially important: people's access to banking, even if they are not very well off, to microcredit and to credit unions. We need to beware of poorer people finding themselves being pushed more and more into debt at very high interest levels through loan sharks and the like. We need to make sure that this does not happen, as it really eats away at people.
However, in terms of the local authority dimension and the services dimension we talked about as well in connection with the report, another area that the committee particularly wanted to stress was the subject of housing, because, again, in times of economic downturn, there is more and more pressure on people who maybe find themselves unable to afford the housing they are in. There is therefore going to be a need to concentrate on that level; we could perhaps use the open method of coordination to look at best practice across Member States.
Finally, I would like to mention the Social Fund. We are very concerned that this does not get brought into a very narrow dimension about what constitutes employment and preparedness for employment, as we do not want to lose a lot of the imaginative and very productive and interesting schemes that have been helping people for so long find their way into employment from very difficult starting points.
The debate is closed.
The vote will take place on Wednesday 6 May 2009.
Written statements (Rule 142)
in writing. - In a few days, European leaders and stakeholders will meet at the Employment Summit. Rapidly rising unemployment has become the core problem of the current financial crisis. It is a deeply human problem: in fact, the biggest social injustice Europe has. What the Government leaders and politicians need is to address the situation with imagination and concrete measures.
2009 is the year of innovation and creativity. Europe has to take this opportunity to reduce unemployment. The best way is to stimulate the creation of new jobs. The key issue is supporting small and medium-sized businesses. One practical way is also to ease the bureaucratic rules for applying for European funds. SMEs create jobs and will be a major instrument for reducing unemployment in the future, provided that we in the EU efficiently support them.
Moreover, Europe has to invest in education, especially in life-long learning. Unemployment is a big shock to everyone. First of all, the EU and Member States need to help people to overcome this shock and be prepared for alternative solutions, in order to re-enter the labour market again as soon as possible. Investing in innovation, research and development and life-long learning is the best way to achieve this.
In spite of every effort we have made since our accession in 2004, a situation of 'competitive' poverty has gradually evolved in the EU. The economic crisis has obviously exacerbated the situation both at Member State level and among ordinary citizens. The social conflicts arising from this are threatening existing European frameworks. After all, ordinary citizens rightly expect the European Union's institutions not only to help the banks, but also to provide them with social security.
Competition on the market, which is contracting due to the crisis, is intensifying both among companies and employees. The underlying social tensions in the EU are best illustrated by the excessive reactions provoked by the ECJ judgments in connection with the posted workers directive.
Familiarisation with the actual legal situation is crucial to dispelling the groundless fears. The next Commission should assess the transposition of the Posting Directive in Member States.
Apart from the measures contained in the social package, other legal instruments are required for handling the crisis and resolving tensions. It may be very difficult to guarantee social peace without a European minimum wage. The definition of decent work and a decent living and cross-border collective agreements are just some of the issues where the Commission has further work to do.
In the long term, naturally, in order to achieve the social objectives, the Lisbon Treaty and Charter of Fundamental Rights already ratified by 25 Member States may guarantee a wider European remit by establishing equality of economic and social rights but, at the same time, without replacing in any way the package of rapid short-term measures.
The European Globalisation Adjustment Fund (EGAF) is an important instrument used by the European Commission to alleviate the economic crisis and provide assistance to the people directly affected. There are industries or sectors of the economy, such as the financial sector, car industry and sales sector, which are feeling the impact of the crisis more severely as they have been obliged to curtail their activities and make staff redundant, something which we are also noticing in Romania. According to one survey, during the first quarter of 2009 there were three times as many redundancies recorded as new jobs created across the European Union.
By implementing actions to counter the effects of the global economic crisis, we can also achieve the objective of social, economic and territorial cohesion. I think that this may be better achieved if the EGAF is targeted at unemployed people who come from the same region or neighbouring regions and even from different Member States, if they share a common border. On the one hand, we must show solidarity to those who are losing their jobs, while on the other hand, we must help them return to the labour market. Professional retraining and specialisation according to the areas of development and the specific resources available in each region may help create new jobs.
in writing. - (ET) In the present era of global economic crisis (i.e. the economic recession and increasing unemployment), there is a reality in the EU labour market that an increasing number of people will be made redundant, which will further increase the total number of people suffering from poverty and alienation in Europe.
Today it is very important that social involvement and related labour market policies should also be sought through an integrated and united approach within the recovery plan for the European economy.
In addition, Member States should not sacrifice social affairs, health and education in cuts made while reviewing their budgets, because these are precisely the areas that contribute to bringing people at risk of poverty back into society.
It must be recognised that it is often very complicated to connect Member States' social assistance and active participation in the labour market, especially when the work that can be obtained is temporary, seasonal or parttime, and if the conditions for obtaining support and social assistance systems or minimum tax rates do not motivate individuals to take such jobs. In these new conditions, we must make our social assistance system more flexible; the present situation demands that we do so.
I believe that social assistance must guarantee a sufficient minimum income to guarantee a humane life that surpasses the poverty line and is sufficient to help a person out of poverty, and must not further exacerbate that poverty due to its inflexibility.
in writing. - (FI) It is amazing, in fact it is unforgivable, that the EU Social Summit and Dialogue with the Social Partners should be conducted at troika level, without the attendance of the Heads of State or Government. It shows there is little interest on the part of EU leaders in developing the social dimension. It shows that we are a long way from the objective of making the Union a Europe for Citizens. Of course, the banks get rescued using state funds by nationalising their debts, but no one cares about people's well-being.